DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the free end" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 also recites “a pulling hoop each attached to the free end of the two roller blind webs” in line 7, apparently this should be “two pulling hoops each attached to free ends of the two roller blind webs”. In line 19 of claim 1, “takes” should be “take”.
 Claim 14 recites the limitation “a first section” in line 4. It is unclear if this is referring to the first section claimed in the base claim 1 or a new first section. For examination purposes, “a first section” here in claim 14 line 4 is treated as a section of the guide channel, different from the first section introduced in claim 1.
Claim 15 recites the limitation "the clip fingers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “a drive” in line 4. It is unclear if this is the same drive claimed in the base claim 1. For examination purposes, this is treated as the same drive as in claim 1.
 Claim 23 recites the limitation "the clip element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 also recites “the drive cable” in line 3. It is unclear which cable this is referring to, as the base claim 22 has two drive cables. For examination purposes, this is treated as the second drive cable.
Claim 24 recites the limitations “the drive cable” and “the adjacent drive cable” in lines 3, 5, and 6. It is unclear which drive cable they are referring to as the base claim 22 has two drive cables. For examination purposes, they are all treated as the second drive cable. Similarly, claim 24 recites the limitation “the pulling hoop” in line 5. It is unclear which pulling hoop this is referring to. For examination purposes, it is treated as the pulling hoop of the second roller blind assembly.
Claim 25 recites the limitation "the firm attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the firm attachment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13, 16, 17, 19-22 and 27 are rejected due to their dependency on the rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reihl et al. (DE 19750715) and Grimm et al. (DE 102012006848), hereinafter Reihl and Grimm, respectively.
Regarding claim 1, Reihl discloses a roller blind system (Reihl, Fig. 2) for a vehicle roof (Reihl, 21 in Fig. 2), comprising: a first and a second roller blind assembly (Reihl, first roller blind assembly 22 and second roller blind assembly 23 in Fig. 2), which are disposed offset to each other in longitudinal direction of the roof (Reihl, Fig. 2), each of which being provided with a winding shaft (Reihl, 24 and 25 in Fig. 2), and each with an associated roller blind web (Reihl, 22 and 23 in Fig. 2) that may be wound up, 
wherein the roller blind web of the first roller blind assembly is provided longer in extension direction than the roller blind web of the second roller blind assembly (Reihl, Fig. 2), as well as a pulling hoop (Reihl, 26 and 27 in Fig. 2) each attached to the free end of the two roller blind webs, and
at least one drive cable (Reihl, 29 or 30 in Fig. 2) driven by a drive (Reihl, 28 in Fig. 2), which is firmly attached (Reihl, Col. 3 lines 40-44 and Col. 4 lines 4-19, Fig. 2 has same drive principle as Fig. 1 and first section is always attached to its respective bow) with a first section (Reihl, 33 in Fig. 2) with the pulling hoop of the first roller blind assembly, and is detachably engaged (Reihl, detached as shown in Fig. 2 and engageable as described in Col. 4 lines 15-34) with a second section (Reihl, 34 in Fig. 2) with the pulling hoop of the second roller blind assembly,
wherein, for the purpose of unrolling the second roller blind web, the drive cable, beginning from a disengaged state (Reihl, Fig. 2, 34 not engage with 27), is engaged with its second section with the pulling hoop of the second roller blind assembly (Reihl, Col. 4 lines 15-34), and is disengaged again (Reihl, after second blind is fully retracted) after a further complete rolling up of the second roller blind web for the purpose of further rolling up the first roller blind web (Reihl, since first blind is longer) with its second section from the pulling hoop of the second roller blind web.
Regarding claim 2, Reihl discloses part of the roller blind system according to claim 1.
Regarding claim 3, Reihl discloses part of the roller blind system according to claim 1, wherein the two sections are located at the two ends of the drive cable (Reihl, Fig. 2, 34 and 33 are the two ends).
Regarding claim 4, Reihl discloses part of the roller blind system according to claim 1, wherein the drive cable remains engaged with its second section with the pulling hoop of the second roller blind assembly in the partially and fully unrolled state of the second roller blind web (Reihl, Col. 4 lines 15-34, engage to unroll or roll the second blind).
Regarding claim 5, Reihl discloses part of the roller blind system according to claim 1, wherein two drive cables (Reihl, 29 and 30 in Fig. 2) are provided, which are jointly driven in the opposite direction by the drive (Reihl, Fig. 2 and Col. 3 lines 56-58, counterclockwise to extend the shade and clockwise to retract), wherein each engages at opposite, lateral ends of the respective pulling hoop via the first or second sections respectively (Reihl, Fig. 2, when rolling or unrolling the two shades).
Regarding claim 6, Reihl discloses part of the roller blind system according to claim 1, wherein the second section moves in the opposite direction to the first section (Reihl, Fig. 2, first section 33 goes downward and second section 34 goes upward), and both roller blind assemblies are extended in opposite direction to each other (Reihl, Fig. 2, one towards front of the vehicle and the other rearward).
Regarding claim 7, Reihl discloses part of the roller blind system according to claim 1, wherein the first roller blind web is pulled by the drive cable into a closed position with an unrolled, first roller blind web (Reihl, Fig. 2 and Col. line 66 to Col. 4 line 34, pulled downward).
Regarding claim 8, Reihl discloses part of the roller blind system according to claim 1, wherein the first roller blind web is pushed by the drive cable (Reihl, Fig. 2, there’s a firm connection at 31 and 33) into an open position with a rolled up, first roller blind web.
Regarding claim 9, Reihl discloses part of the roller blind system according to claim 1, wherein the second roller blind web is pushed by the drive cable into a closed position with an unrolled, second roller blind web (Reihl, Fig. 2 and Col. line 66 to Col. 4 line 34, push upward).
Regarding claim 10, Reihl discloses part of the roller blind system according to claim 1.
Regarding claim 11, Reihl discloses part of the roller blind system according to claim 1, wherein both winding shafts (Reihl, 24 and 25 in Fig. 2) are preloaded in a rolling-up direction by means of spring elements (Reihl, Col. 3 lines 66-68, spring bars 24 and 25).
Regarding claim 16, Reihl discloses part of the roller blind system according to claim 1.
Regarding claim 17, Reihl discloses part of the roller blind system according to claim 1, two drive cables (Reihl, 29 and 30 in Fig. 2) are provided, which are jointly driven by the drive (Reihl, Fig. 2 and Col. 3 lines 56-58, counterclockwise to extend the shade and clockwise to retract) in the opposite direction, each of which engages with the opposite, lateral ends of the associated pulling hoop via the first or second sections respectively (Reihl, Fig. 2, when rolling or unrolling the two shades).
Regarding claim 18, Reihl discloses part of the roller blind system according to claim 1, wherein two drive cables are provided (Reihl, 29 and 30 in Fig. 2), and both drive cables are redirected twice by 90° each (Reihl, Fig. 2, bottom two corners), wherein both drive cables together have a U shaped configuration in top view (Reihl, Fig. 2), and wherein a drive (Reihl, 28 in Fig. 2) located in the connecting section between the two "flanks" (Reihl, Fig. 2, on the left and right sides of the shades) of the U drives the drive cables.
Regarding claim 19, Reihl discloses part of the roller blind system according to claim 18, wherein the drive is disposed on that side (Reihl, Fig. 2, lower side below first roller blind) of the roller blind system to which the pulling hoop of the first roller blind web is moved when the first roller blind web is unrolled.
Regarding claim 20, Reihl discloses part of the roller blind system according to claim 1, wherein the drive cable is routed in a section (Reihl, Fig. 2, right before 34 engages with 27) between the first roller blind assembly and the second roller blind assembly.
Regarding claim 21, Reihl discloses part of the roller blind system according to claim 20,
Regarding claim 26, Reihl discloses part of the roller blind system according to claim 1.
Regarding claim 27, Reihl discloses part of the roller blind system according to claim 26.
Reihl fails to disclose compression resistant drive cables as recited in claims 1, 5, 17, and 18; the engagement and disengagement take place automatically by a locking mechanism, and wherein the locking mechanism is provided with an elastically deformable clip-on connection as recited in claim 1; the closed clip-on connection is guided inside a guide channel, which is sized at least in sections so that the engaged clip-on connection is unable to open in this section as recited in claim 2; the second roller blind web is pulled by the drive cable into an open position with a rolled up, second roller blind web as recited in claim 10; the elastically deformable clip-on connection is designed such that it can be disengaged under a reversible, elastic deformation through a force that can be applied by the drive as recited in claim 16; a transition tube as recited in claim 20; the transition tub is oriented such that it centers the second section of the drive cable in such a way that the clip-on connection is closed when pushing the drive cable forward in the direction of the second roller blind assembly as recited in claim 21; a further clip-on connection is provided through which, under normal operation of the roller blind system, the firm attachment of the drive cable with the pulling hoop of the first roller blind assembly is realized, which is disengaged for the installation and removal of the roller blind system as recited in claim 26; the further clip-on connection is disposed in the vicinity of the clip-on connection as recited in claim 27.
However, Grimm teaches compression resistant drive cables (Grimm, paragraph 0002); a locking mechanism (Grimm, Fig. 1), an elastically deformable clip-on connection (Grimm, deformable portion 51 in Fig. 3-5) by which the second section (Grimm, cable section 14 in Fig. 3) of the drive cable is detachably engaged (Grimm, paragraph 0001) with the pulling hoop (Grimm, indirectly through another cable section, paragraph 0032) of the second roller blind assembly; a section (Grimm, 40 in Fig. 5) of the second roller blind assembly the closed clip-on connection is guided inside a guide channel (Grimm, 40 in Fig. 5), which is sized at least in sections so that the engaged clip-on connection is unable to open in this section (Grimm, paragraph 0036 and Fig. 5); the second roller blind web is pulled (Grimm, Fig. 5, with the locking mechanism) by the drive cable into an open position with a rolled up, second roller blind web; the elastically deformable clip-on connection is designed such that it can be disengaged under a reversible, elastic deformation through a force that can be applied by the drive (Grimm, paragraph 0034); a transition tube (Grimm, 38 in Fig. 3-5); the transition tub is oriented such that it centers (Grimm, Fig. 3-5, second section would be 44 which is centered as shown) the second section of the drive cable in such a way that the clip-on connection is closed (Grimm, Fig. 5) when pushing the drive cable forward in the direction of the second roller blind assembly.
Grimm is considered to be analogous art because it is in the same field of roof roller blinds as Reihl. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind system as taught by Reihl to incorporate the teachings of Grimm and use compression resistant cables. Doing so provides cables with more strength and eliminates the need for a guide to provide pressure resistance.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind system as taught by Reihl to incorporate the teachings of Grimm and use a locking mechanism as taught by Grimm. Doing so provides controlled opening and controlled closing of the sunshade in a reliable manner (Grimm, paragraph 0006).
The combination of Reihl and Grimm teaches the claimed invention except for a further clip-on connection and that the further clip-on connection is disposed in the vicinity of the clip-on connection. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the invention to have a second clip-on connection at the first section of the drive cable similar to the clip-on connection at the second section, such that it is capable to be disengaged for installation and removal, and is in the vicinity of the clip-on connection when the blinds are in their retracted position. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), See MPEP 2144.04 VI.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reihl and Grimm as applied to claim 1 above, and further in view of Schreiber et al. (US 10843541), hereinafter Schreiber.
Regarding claim 12, the combination of Reihl and Grimm teaches part of the roller blind system according to claim 1, wherein the elastically deformable clip-on connection is provided with an expansion (Grimm, 44 in Fig. 3-5), which is received in a seat (Grimm, 48 in Fig. 3-5) of the clip-on connection for the purpose of a detachable engagement, wherein the seat is elastically deformed (Grimm, Fig. 3-5).
Regarding claim 13, the combination of Reihl and Grimm teaches part of the roller blind system according to claim 12, wherein the expansion is disposed on the second section of the drive cable (Grimm, expansion 44 from Grimm would be on second section 34 of Reihl after combination), or is connected with the pulling hoop of the second roller blind assembly (Reihl, after engage with second roller blind), and the seat is provided in form of an elastically expandable opening (Grimm, Fig. 3-5 and abstract) with an undercut (Grimm, 51 in Fig. 3-5), which is correspondingly connected with the pulling hoop of the second roller blind assembly (both when engaged and disengaged and Fig. 2 of Grimm) or is disposed on the second section of the drive cable (Reihl, when in engagement).
Regarding claim 14, the combination of Reihl and Grimm teaches part of the roller blind system according to claim 12, wherein the closed clip-on connection is guided inside a guide channel (Grimm, 40 in Fig. 5) in a section of the second roller blind assembly (Reihl, after the second section engages with the second roller blind), wherein in front of and/or in a first section (Grimm, 42 in Fig. 3-5) of the guide channel, which faces the first roller blind assembly, a hollow space (Grimm, 42 in Fig. 3-5) is provided that has an opening dimension of a size that allows the clip-on connection to open (Grimm, Fig. 3-4), and the guide channel is of a size in the second section, which follows the first section, that the closed clip-on connection is unable to open (Grimm, Fig. 5).
Regarding claim 15, the combination of Reihl and Grimm teaches part of the roller blind system according to claim 14, wherein an opening dimension of the second section corresponds essentially to the diameter of the closed clip-on connection so that the opening of the clip-on connection through bending up of the clip fingers (Grimm, 50 and 51 in Fig. 5) radially outwards is prevented (Grimm, Fig. 5).
The combination of Reihl and Grimm fails to teach the seat is an injection molded plastic part as recited in claim 12.
However, Schreiber teaches injection molded plastic (Schreiber, Col. 6 lines 5-10).
Schreiber is considered to be analogous art because it is in the same field of roof blind as Reihl. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use injection molded plastic taught by Schreiber to make the seat as taught by Grimm. That is, using the known technique of injection molding plastic for roller blind components would have been obvious to one of ordinary skill.
Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose roof sunshade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612